                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                       CHARLESTON DIVISION

IN RE: C.R. BARD, INC.
PELVIC REPAIR SYSTEM
PRODUCTS LIABILITY LITIGATION                                     MDL No. 2187
-------------------------------------------------
THIS DOCUMENT RELATES TO

Monica Stansberry v. C.R. Bard, Inc.                              2:17-cv-00968

                            MEMORANDUM OPINION AND ORDER

        On July 10, 2019, I granted a motion to show cause filed by C. R. Bard, Inc.

(“Bard”). [ECF No. 11]. Bard asserted in the motion that plaintiff’s case should be

dismissed with prejudice for failure to comply with court orders, including the failure

to timely provide the defendant with required pretrial discovery in violation of

Pretrial Order Numbers 275 and 283. Plaintiff, who is pro se, has not responded to

the above motion.

        The court entered the Show Cause Order on July 10, 2019, directing plaintiff

to show cause on or before July 24, 2019, why Bard should not be dismissed. [ECF

No. 11]. The court sent a copy of this order to plaintiff at her last known address and

posted it on the court’s public website. Plaintiff did not show cause or otherwise

respond.

        The court finds, pursuant to Rules 16 and 37 of the Federal Rules of Civil

Procedure and after weighing the factors identified in Wilson v. Volkswagen of Am.,

Inc., 561 F.2d 494, 503-06 (4th Cir. 1977), that this case should be dismissed without

prejudice for plaintiff’s failure to respond to the show cause order and otherwise
comply with discovery deadlines in compliance with the court’s previous pretrial and

other orders.

      Therefore, the court ORDERS that Bard is dismissed without prejudice. No

other defendants remain and this case is stricken from the docket and closed.

      The court DIRECTS the Clerk to send a copy of this order to counsel of record

and plaintiff at her last known address.

                                       ENTER:      August 8, 2019




                                           2
